 446DECISIONSOF NATIONAL LABORRELATIONS BOARDNational Packing Company,Inc.andEmil C. Anderson,Jr., asAttorney for a Group of Employees of National Packing Com-pany,Inc.Case No. 17-CA-92177. June 16, 1961DECISION AND ORDEROn November 21, 1963, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief, and the General Counsel filedcross-exceptions and an answering brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the en-tire record in this case, including the Trial Examiner's Decision andthe exceptions and briefs, and hereby adopts the Trial Examiner'sfindings,2 conclusions, and recommendations with the followingaddition.1.The Trial Examiner found, and we agree, that on April 19, 1963,the Respondent, in violation of Section 8(a) (1) of the Act, dis-charged 19 employees because they had participated in a protectedconcerted activity.The employees went out on strike on April 18,1963, when a wageincrease,which they understood the Respondenthad promised them following a walkout the preceding November, wasnot forthcoming.The Respondent's president, Jacobson, had warnedthe employees after the earlier walkout that similar action in the fu-ture would result in their discharge:When Jacobson returned froma trip on April 19 and saw the men out on strike, he repeated his earlierwarning and told the strikers that if they did not return to work im-mediately they were discharged.Subsequently, when -some of thestrikers applied for reinstatement, the Respondent told them they nolonger had jobs although the record indicates that the Respondent hadnot yet hired replacements.1The Respondent's request for oral argument is hereby denied as the record, includingthe exceptions and briefs,adequately presents the issues and the positions of the parties..awe herebycorrect the Trial Examiner's inadvertent error in referring to a conversa-tion betweenUnion AgentHayes andSupervisorBarnes ; the record indicatesthat no suchconversation occurred,but instead,that striking employees related to Barnes details oftheir earlier talks with Hayes.147 NLRB No. 55. .NATIONAL PACKING COMPANY, INC.447.The Respondent contends that the strikers forfeited the protectionof the Act because they engaged in conduct which violated Section8 (b) (7) (B) of the Act, and which sought to compel the Respondent toviolate Section 8(a) (1) and (2). The Trial Examiner found that thestrikers had not engaged in such conduct.We are convinced, as wasthe Trial Examiner, that the Respondent in fact discharged and re-fused to reinstate the strikers because of their protected concerted ac-tivity, and that it raised such alleged misconduct as an afterthought .3We find it unnecessary, under these circumstances, to determine theavailability or merit of such allegations as a defense.2.The General Counsel has excepted to the Trial Examiner's recom-mendation that no remedy be granted to Burwell, one of the strikers,on the ground that he had engaged in strike misconduct that renderedhim unemployable.We find merit in this exception.Burwell was one of several strikers who blocked vehicles fromentering the plant, but the record indicates that these vehicles wereallowed to proceed after very brief conversations with the drivers.There is no evidence'of what was said in these conversations.Burwellalso allegedly threatened physical harm to the persons and auto-mobiles of employees who entered the plant, but, as the Trial Exam-iner found, "there is no showing that Burwell carried out any of histhreats or engaged in violent action against person or property...."While we are in agreement with the Trial Examiner that such conductis improper and not to be condoned, we do not find it so flagrant, underall the circumstances, as to justify removal of Burwell from theprotection of the Act 4 Accordingly, we shall include Burwell in thereinstatement and backpay provisions of the Order.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner, and ordersthat the Respondent, National Packing Company, Inc., Kansas City,Kansas, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, with the fol-lowing modifications:1.Paragraph 2(a) of the Recommended Order and the correspond-ing paragraph of the notice shall be amended to include the name ofS Thus, the Respondent asserts only that it "could have" discharged the strikers forthese reasons.4 Trumbull Asphalt Company of Delaware,139 NLRB 1221;Stewart Hog Ring Company,Inc.,131 NLRB 310, 312;Schott Metal Products Company,128 NLRB 415. MemberLeedom agrees with Trial Examiner Gilbert on this issue,and accordingly would not re-instate Burwell or award him backpay.5The backpay period for Burwell shall begin on May 18, 1963. SeeA.P.W. ProductsCo., Inc.,137 NLRB 25, enfd. 316 F. 2d 898 (C.A. 2). 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDPriendsBurwell in the list of those employees to be offeredreinstatement.2.The.end of the first sentence in paragraph 2(b) of the Recom-mended Order is amended to read : "'The Remedy,' as modified by theBoard's Decision and Order."TRIAL. EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on April 30, 1963, as amended, June 21, 1963,1 by Emil C.Anderson, Jr., as attorney for a group of Respondent's employees, the complaintherein was issued on June 21, 1963, against National Packing Company, Inc.,hereinafter referred to as the Respondent or the Company. In essence, the com-plaint, as amended during the course of the hearing,2 alleges that Respondent violatedSection 8(a)(1) and (3) of the Act by threatening employees with reprisals forengaging in union and other concerted activity; by suspending, locking out, and with-holding employment from certain employees in early December 1962 because theyengaged in concerted activity; and by threatening to discharge and discharging certainemployees, on or about April 19, 1963, because they engaged in a strike protestingRespondent's failure to grant certain economic benefits. In essence, the Respondent,by its answer, as amended during the course of the hearing,3 denies that it engagedin the unfair labor practices alleged; alleges that by various acts of the striking em-ployees, including their picketing (alleged to be violative of Section 8(b) (7) (B) ofthe Act), they were "barred from reinstatement and backpay," and that, since theywere economic strikers, Respondent was entitled to, and did, replace them priorto their request to be reinstated.Pursuant to due notice, a hearing was held in this proceeding on July 23, 24, 25,26, 29, 30, and 31 and August 1, 1963, in Kansas City, Missouri, before TrialExaminer Stanley Gilbert.At the close of the hearing oral argument was waived.Within the time designated therefor, briefs were submitted by General Counsel andRespondent.At the request of the Trial Examiner, General Counsel filed a replybrief to a section of Respondent's brief, and, as permitted by the Trial Examiner,Respondent filed a brief in answer thereto.Upon the entire record herein, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is engaged in the slaughtering and processing of meat at its plantinKansas City, Kansas. It annually ships to points outside the State of Kansasprocessed meat valued in excess of $50,000, and receives from points outside theState of Kansas goods, products, and materials valued in excess of $50,000.As is conceded by Respondent, it is an employer engaged in commerce within the,meaning of Section 2(6) and (7) of the Act.1 The charge was also amended during the course of the hearing by withdrawing thoseportions which relate to the allegations in the complaint which were deleted by theamendment thereof set forth in footnote 22 The complaint was amended by the deletion of paragraphs III. IV, V, VI, VII, and XV,and the reference to Section 8 (a) (5) of the Act in paragraph XVII.The answer was amended by deleting paragraphs 7 through 11 thereof and substitutingtherefor the following:National Packing Company, Inc. states that the picketing which took place simul-taneously with the strike at the plant April 18, 1963, and thereafter, violates Sec-tions 8(b) (1) and 8(b) (7) (B) of the Act, either by reason of the conspiracy of thecharging parties with the agents and representatives of the United Packinghouse,Food and Allied Workers, A F L.-C.1 0., or independently thereof.Although Respondent adopted, as an addition to the paragraph, certain language suggestedby the Trial Examiner to clarify the issue which he understood the Respondent sought toraise by said paragraph, said addition does not appear to be an accurate reflection ofRespondent's contention, and, therefore, is not set forth herein.The answer was also amended by deleting those portions relating to the allegations whichwere deleted from the complaint. NATIONAL PACKING COMPANY, INC.449,II.THE UNFAIR LABOR PRACTICESThe unfair labor practices alleged in the complaint,as amended,are related to,the following two events:1.On November 30, 1962, some of the production employees walked out inprotest against working conditions, particularly those imposed by Jerry Divin, pro-duction supervisor,whose employment they requested the Respondent to terminate.The walkout was precipitated by an accident to an employee on the.production linewho suffered electrical shock and bums from the tool he was using. Productionceased at the plant on that day and was not resumed until December 11, 1962.2.On April 17,1963, when the paychecks were distributed,the employees dis-covered that they had not been given a 10-cent an hour raise which they had ex-pected to receive.The following morning,April18, about 20 of the productionemployees went out on strike.On that day there were 64 production and 10 main-tenance workers in Respondent's employ.Issues Raised by the PleadingsWhether, on November 30, 1962, John Fryer, Respondent's general manager, andon December 10, 1962, and April 19, 1963, John Jacobson, Respondent's president,made statements constituting threats of economic reprisals in violation of Section8 (a) (1) of the Act .4Whether, in violation of Section 8(a)(1) of the Act, Respondent "suspended,locked out and withheld employment" from certain of its employees between Novem-ber 30 and December 11, 1962, because of their concerted activity in protestingworking conditions and the continued employment of Divin.Whether, in violation of Section 8(a)(1) of the Act, on or about April 19, 1963,Respondent threatened to, and did, discharge certain of its employees for engagingin concerted activity protected under the Act rand has unlawfully refused to reinstatethem.5Whether the picketing engaged in by the striking employees was of the natureproscribed by Section 8(b)(7)(B) of the Act and, if so, whether they should bedenied the remedy of reinstatement and backpay.Whether certain of the striking employees (14 are named by Respondent in itsbrief) should be denied the remedy of reinstatement and backpay because of theirconduct during the strike.Although additional issues are raised with respect to replacement by Respondentof the strikers as economic strikers, in view of the findings of fact and conclusionsof law set forth below, these ,issuesneed not be resolved.The Walkout on November 30, 1962Thereis nodispute as to the fact that the employees who walked out on Novem-ber 30, 1962, did so in protestagainstworking conditions imposed by Divin.There-fore, there is no need to set forth the evidence relating to the matters which gave riseto the protest.The record demonstrates that,as a resultof the walkout, the slaughterof cattle on hand was discontinued and some 200 head were removed from theRespondent's pens, sinceRespondent's facilitieswere inadequate to maintain them.General Manager Fryer nb°t with a committee of the employees to discuss theirgrievances on the first 3 days of the following week (December 3, 4, and 5).Therecord discloses that at no time did the employees as a group make an unconditionalrequest that they be permitted to return to work,6 and there is credible testimonywhich is uncontradicted that every individual employee who requested work wasgiven work.The General Counsel contends, nevertheless, that Respondent com-mitted the unfair labor practice of locking out its employees.The objective of the walkout was to put economic pressure upon Respondent byhalting its production.The walkout succeeded in forcing the Respondent to ceaseproduction.Since there is no showing that the employees who walked out would4It was also alleged in the complaint that Jacobson made such a threat on May 13. 1963,but no evidence was introduced with respect to any statement made by him on or aboutsaid date, and General Counsel made no reference in his brief to said allegation.sAlthough it is alleged that said conduct was also violative of Section 8(a)(3) of theAct, General Counsel does not so contend, and it is evident that the record would notsupport such a finding.9The General Counsel concedes, in his brief, that there was no showing of an uncondi-tional request to return to work.756-236-65-vol. 147--30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave returned to work at any time.prior to December 11, 1962, without Respondentgranting their demands, it can only be concluded that Respondent was withholdingwork from them, because it would not meet the demands. There is no basis forfinding that Respondent was withholding work from them in reprisal for their hav-ing walked out. It cannot be concluded that, in such circumstances, Respondentwas withholding work from the employees in violation of Section 8(a) (1) of the Act.Chester Wimer testified that on the day of the walkout, November 30, Fryer sug-gested to the employees that they form a committee to discuss their grievances withthem and stated, "Why don't you go ahead and go on back to work and get a day'skill out, but if you don't Mr. Jacobson is going to close the doors and you won'thave any work."Friends Burwell testified that Fryer said that "if we felt that wayabout it [i.e., unwilling to return to work and "finish the day's kill out"], shut herup and go home and he said they'd probably have to shut the plant down."Fryer, in testifying with respect to his statements to employees on that day, didnot relate that he made any statement with respect to closing the plant, and wasnot questioned as to whether he did so.Respondent's witness, Virgil Giles, testifiedthat he did not remember that Fryer made such a statement, but that "he couldhave."In the circumstances, I credit the testimony of Wimer and Burwell thatFryer stated that, if they did not go back to work and "finish the day's kill," theplant would be closed. I do not believe that Fryer's statement could reasonablyhave been understood by the employees as a mere prediction that the plant wouldhave to be closed down as a result of their refusal to return to work, but rather asa threat to close the plant in reprisal for their concerted activity of withholding theirservices in support of their demands with respect to working conditions.Jacobson, who had been detained in the East because of the illness of his wife, re-turned on December 8 or 9, and, on December 10, a Monday, held a meeting withmost of the employees,'at which he addressed them.The only substantial conflict inthe testimony as to what occurred at the meeting was with respect to whether or nothe threatened to discharge employees if they engaged in a walkout again.Wimer, who was called by General Counsel, testified:Mr. Jacobson came in and he looked around and said, "I am surprised.at youfellows.What the hell is going on here."And he said, "You men cost me$3,000 per man to train you.Now you owe me that much to just stay here andwork for me."He said, "If you ever walk out again, every dam [sic] one ofyou are fired.The only reason you have a job now is because I am big-hearted."On the other hand, Burwell, another witness called by General Counsel, testifiedthat Jacobson said that "these work stoppages, walkouts and sitdowns would have tostop," 7 and that "if anything like this come up again he'd have to shut the placedown because he wasn't making no money the way things was going at the time."Jacobson denied that he made any statement at the meeting with reference to dis-charging employees.Witnesses called by Respondent (Divin, Clayton E. Gilbertson,Orville Aldridge, Kenneth McGree, and Fryer) either could not recall that Jacobsonmade a statement to the effect that employees would be discharged if they walkedout again, or denied that he made such a statement.In view of the forthright denial by Jacobson,8 corroborated by five of Respondent'switnesses, and the fact that Burwell's testimony does not corroborate Wimer's, Icannot rely upon Wimer's testimony.On the other hand, Burwell's version ofwhat Jacobson said was not contradicted.Moreover, it is not inconsistent with thetenor of Respondent's witnesses' version of what Jacobson said.Therefore, I creditit.However, I do not consider that Jacobson's statement (Burwell's version) thatthe plant would have to shut down (if it sustained further losses by. employees with-holding their services) was a threat to take economic reprisal against them, if theyshould engage in a protected, concerted activity.7There had been a 20-minute work stoppage on November 29 in protest of the speed atwhich the men on the kill floor were required to work.8 It would appear from testimony which I credit, as set forth hereinbelow, that onApril 19 and 22, 1903, Jacobson made statements Which could indicate that he had madea threat of discharge at the time of the November 30 walkout. The April 19 statementwas much more damaging to Respondent's case, but, as to it, Jacobson testified that hisrecollectionwas insufficient to permit him to deny that he had made it. Although thetestimony with respect to the April 19 and 22 statements are very persuasive thatJacobson had made a threat of discharge on December 10, 1902, or on some other occasion,nevertheless I do not find it sufficient to overcome the lack of persuasiveness of the testi-mony relating directly to the December 10 episode. NATIONAL PACKING COMPANY, INC.451Resolution of the.Issues Relating to the StrikeBackgroundAs background with respect to the reasons for the strike and with respect to cer-tain of Respondent's affirmative defenses, the following facts 9 are relevant:1.Respondent commenced operation of its business on June 19, 1962.2.On August 20, 1962, United Packinghouse, Food and Allied Workers, AFL-CIO, hereinafter referred to as the Union, filed a petition for certification as thecollective-bargaining representative of a unit consisting of Respondent's productionand maintenance employees.3.A consent election was conducted by the Board on November 1, 1962, withthe Union the only labor organization on the ballot.Thirty-six employees votedagainst the Union, twenty-three for the Union, and two votes were challenged.Noobjections were filed with respect to the election.4.Felix Hayes, field representative of the Union, represented the Union in ar-ranging for the election.5.As set forth in more detail above, some of the production employees engagedin a 20-minute work stoppage on November 29, 1962, and walked out on November30, 1962, in protest against working conditions.6.There is credible evidence that some of the employees did not, after the elec-tion, give up their desire to get the Union to represent them, particularly GeraldPeterson, Tony Garcia, and Jerry Dubach.7.There were two committees formed by the employees to discuss grievanceswith management.The first was formed at thesuggestionof Fryer during theNovember 30 walkout and met with Fryer and later Jacobson. This committee wasdissolved.Later, about the beginning of January 1963, a second committee wasformed by the employees at Jacobson's suggestion.He met with this committeeon several occasions,but after it presented certain demands which were unacceptableto him,he indicated that there would be no further meetings.There is no showingthat either of the committees was designated as their bargaining representative bya majority of the production and maintenance employees.8.On or about March 9, 1963, there was a meeting of about 15 of Respondent'semployees at the Union's hall with Felix Hayes present.From the credible testi-mony of Teddy Phelps, I infer that during the course of the meeting Hayes typed astatement on what has been referred to frequently in the record as "the March 9thpetition."10In substance,the statement was to the effectthat theundersignedemployees designated the Union as its bargaining representative.Fifty-six signaturesappeared below the statement, some of which were authenticated' by witnesses.Ap-parently those present at the meeting affixed their signatures and there is consider-able testimony that signatures were solicited at the plant a day or so subsequent tothe meeting.However, the so-called petition was never presented to Respondent,nor was any of its management ever notified of its existence prior to the hearing.The StrikeAs has been indicated hereinabove, at the end of the workday on April 17, 1963,when paychecks were distributed, the employees discovered that the checks did notinclude a 10-cent per hour raise which they believed had been promised to themby Jacobson.That evening, several of the members of the second committee met,and, according to the testimony of Matias Campos, discussed the failure to get theraise "and other promises that Mr. Jacobson had promised."They decided they"would tell the men there would be a walkout on April the 18th."The next morning, April 18, word of the decision was communicated to the otheremployees, and, about 9:30 a.m., after they had finished processing on the kill floorthe cattle that had already been slaughtered, about 20 employees, principally thoseon the kill floor, walked out. It appears that Gerald Peterson telephoned FelixHayes and arranged with him to meet with the striking employees outside the gateof the plant.Before the strikers left the plant,Friends `Burwell,apparently acting as theirspokesman,had a conversation with Respondent's assistant general manager, Barnes.They both testified that Barnes urged him to persuade the men not to walk out.In addition,each testified,without contradiction,to something the other said.Barnes testified that Burwell said the strikers were going outside to meet with Hayes.9 These facts are undisputed unless otherwise indicated.10Hayes was not called as a witness. Other testimony as to the origin of the petitionwas too vague to be of any probative value. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurwell testified that Barnes said, "You know, if you walk outside the gate youare fired." I credit the testimony with respect to both statements.Hayes did meetwith the strikers that morning after they had walked out.Although I find Barnes.did threaten discharge in violation of Section 8(a)(1) of the Act, it is evident thathe did not put the threat into effect, for he sent Divin out to persuade the strikersto return.While this violation through Barnes was not specifically alleged in thecomplaint, it is closely related to the violations that were alleged and the incidentwas litigated.Divin was instructed to inform the men, and did, that they wouldbe given the 10-cent raise retroactively.(The raise was reflected in the nextpaycheck.)It appears from the testimony of several of the witnesses that the strikers refusedto return to work, even after the raise was offered, because they wanted other termsand condiions of employment changed and "something in writing" setting forth thechanges.For example, Matias Campos testified without contradiction, as follows:He [Divin] said if you come back right now we will give you that 10 centraise and we told him that we would not go back just for 10 cent raise, thatwe wanted a standard, we wanted a better standard than they offered us,and because we told him that we've been having nothing but promises andwe haven't received any of them.We told him that we wanted something inwriting.There is a considerable amount of testimony with respect to incidents which oc-curred after the strikers walked out of the plant.This testimony is relevant to theremedy rather than to whether an unfair labor practice was committed.GeneralCounsel contends that the strikers were discharged on April 19, 1963, the secondday of the strike.Respondent contends that it did not discharge them, not that itdischarged them for cause. It does, however, contend that it would have beenjustified in discharging them for engaging in picketing violative of Section 8(b) (7) (B)of the Act and would have been justified in discharging 14 of the strikers for mis-conduct.The issue raised by these contentions of Respondent and the testimonyrelevant thereto will be considered after the issue of whether the strikers were,in fact, discharged is resolved.The DischargeAbout midday of April 19, Jacobson, who had been out of town and had beeninformed of the strike by telephone, arrived at the plant.The taxi in which hewas riding entered the plant grounds. Jacobson, instead of proceeding into theplant,walked back to talk to several of the' strikers including Chester Wimer andVictor Simmons.Wimer and Simmons testified to what was said, and, in substance,their testimony was mutually corroborative.Wimer testified as follows:.He walked up and said, "What is going on here?"Nobody said anythingand I spoke up, I said, "The men don't feel they are getting the proper workingconditions or the proper pay they should have."He said, "Oh.Do you re-member what I told you the last time, if you ever walk out again, everyoneof you are fired. If you don't quit this dam [sic] picketing and get the hellback to work, everyone is fired."Nobody went to work and he went in theplant.Simmons testified as follows:He said, "What the hell's going on here?"And one of the fellows told him thatwe had a walkout, they were promised a raise, they didn't receive the raise, theywere all worked up about the working conditions, and he said, "I told you damnpeople before if you ever walked out the gate again you were fired, go findother jobs, you have no right to be here."Jacobson's testimony did not contradict that of Wimer and Simmons.While heremembered having a conversation with some of the strikers at that time, Jacobsoncould not recollect any of the conversation.When the Trial Examiner stated thesubstance of what Wimer and Simmons had testified and asked him if it refreshed hisrecollection, Jacobson testified that he still did not remember and that he could notsay that he did or did not make the statements. attributed to him by Wimer andSimmons. I credit their testimony, and find that Jacobson, by his statements tothem, discharged the strikers.There were other incidents which support this finding that the strikers were dis-charged.In a number of instances certain strikers requested reinstatement and it isevident from the refusals that Respondent's management considered their employ-ment had been terminated. NATIONAL PACKING COMPANY, INC.453According to the testimony of Ozzie Clayton,one of the strikers,he reported for'work on Monday morning, April 22, but the guard would not let him enter the plant.A short time later Jacobson arrived and Clayton told Jacobson that he wanted togo to work.He further testified that Jacobson replied as follows:"As far as I know, you don't work here any more."He said,"You know, I toldyou on the last walkout I was going to fire you,"he said, "You don't work hereanymore; best go find another job."Jacobson testified that one morning in the week starting April 22, Bert Hubbard,a striker,asked him if he could come back to work and that he told him that "as faras I was concerned,there wasn't any work for him." Jacobson also testified that,about the same time, he received a similar request from Clayton and made a similarreply.The record discloses that Respondent hired replacements for the strikers onApril 22 and continued hiring replacements for several week's thereafter.It is ob-vious, therefore,that Jacobson's statements to Hubbard and Clayton(that there wasno work for them, as far as he was concerned),and was not predicated on the factthat they had already been replaced..I infer that it was because he considered theiremployment had been terminated by him. I find, therefore,that Clayton and Hub-bard were denied reinstatement on April 22 because they had participated in thestrike.Matias Campos testified that on April 22 he called Fryer and asked to be reinstatedand that Fryer told him "as far as we are concerned you're fired."Fryer testifiedthat he received a call from Matias Campos about that time but that he did not askabout his job, "all we did was to chat."I credit the testimony of Matias Campos.Fryer admitted that he received a call from Matias Campos in which he asked forhis job, but that it was a second call and he placed it sometime in May. I believeFryer may have confused the two calls,for I find it difficult to believe that, partic-ularly in the circumstances existing around the date of April 22, Matias Camposwould have called Fryer,a member of top management,to engage in idle conversa-tion.I find, therefore,thatMatias Campos was refused reinstatement on April 22because he had participated in the strike.Tony Garcia testified that on April 22 he asked Barnes about his job and Barnessaid, "As far as we are concerned, you no longer have a job."Barnes testified thatto the best of his "knowledge"Garcia did not ask about his job,but that he may have.I credit Garcia's testimony, not only based on Garcia's demeanor but also in viewof the haziness of Barnes'recollection of the incident,and find, therefore,that Garciawas refused reinstatement on April 22 because he had participated in the strike.John Rios testified to the following conversation with Barnes on April 22:I said,"Good morning, Mr. Barnes."He said, "What do you want,John."Isaid, "I want my job back."He looked at me with a silly grin, he said, "Youwalked out,you quit."I said, "I never punched out."He said,"You don't haveany job here."He said,"We don'twant you here." I don't know who hemeant by we.Barnes and Rios testified to a conversation they had on April 19, but Barnes didnot testify about a second conversation with Rios on April 22; nor was he questionedwith respect to it.In the circumstances,I credit Rios' testimony as to the April 22conversation and find that he was refused reinstatement on that date because he hadparticipated in the strike.By letter dated May 17,1963, Emil C. Anderson,Jr.,wrote a letter on behalfof the 19 employees who engaged in the strike requesting(without condition) rein-statement within 5 days from the date thereof.The letter was received, but was notanswered.In my opinion,the failure to answer was tantamount to a refusal toreinstate the employees named in said letter.I find that the strikers were discharged and refused reinstatement because they hadwalked out in protest against their failure to receive a 10-cent raise and had refusedto return to work, after the raise was'promised to them, because they wanted "some-thing in writing" assuring them of the raise and two further raises which they believedhad been promised and other changes in the terms and conditions of theiremployment.Therefore,I conclude that they were discharged and refused reinstatement in viola-tion of Section 8(a) (1) of the Act for engaging in concerted activity protected underSection 7 of the Act. 454DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's Contention as to Section 8(b) (7) (B)The Respondent contends that the strikers engaged in picketing in violation ofSection 8(b) (7) (B) of the Act 11 in that it had, as an object thereof, to force orrequire the Respondent to recognize and bargain with an uncertified labor organiza-tion(either the Union or the striking employees as a group) as the representative ofits employees within 12 months after a valid election.The strikers did engage inpicketing; there had been a valid election less than 12 months prior to the picket-ing; and neither the Union nor the group of strikers was certified as the bargainingrepresentative of Respondent's employees. In view of the findings hereinbelow, I donot pass upon the question of whether the group of strikers constituted a labororganization within the meaning of the Act.Respondent does not contend thestrikers were discharged for picketing, but rather that it would have been justified indischarging them for such conduct.As stated above, I am convinced that they were discharged and that the dischargeand refusal of reinstatement were for their protected and concerted activity inwithholding theirservices,not for their picketing.Apparently no thought was givento the possible application of Section 8(b)(7)(B) to the picketing until counselundertook preparation of the defense in this case.The record discloses no refer-ence by Respondent to conduct proscribed by this section of the Act prior to thefilingof its answer. In my opinion, even if it were assumed that the picketing wasviolative of Section 8(b)(7)(B), in view of the clear language of Section 13 of theAct, the picketing would not render the conduct unprotected for which the strikerswere discharged and refused reinstatement.Therefore, since Respondent does not contend, and it cannot be concluded, thatthe picketing was the reason for the discharges and refusals to reinstate, it appearsthat Respondent's contention that the picketing violated Section 8(b)(7)(B) canonly raise the issue of whether it constituted misconduct of such a nature as towarrant withholding from the strikers the remedy usually prescribed for unlawfuldischarge and refusal to reinstate.This is consistent with the position of Respond-ent set forth in paragraph 13 of its answer, that by reason of their misconductandpicketing the strikers are "barred from -reinstatement and backpay."The record demonstrates that Hayes did not cease attempting to organize Re-spondent's employees after the election. It also discloses that he gave advice tothe strikers after they had walked out of the plant as to how to conduct themselvesand that he encouraged them in their strike. It further appears that he furnishedsomeof the signs which the strikers carried.12The record further discloses that thestrikerswanted Hayes to "represent" them in working out "something in writing"which would assure them of the 10 cent per hour raises (three such raises to takeeffect in April, July, and October) they believed had been promised and otherchanges in the terms and conditions of their employment.Fryer, the generalmanager, testified, without contradiction, to a telephone call he received from Hayes.about 3:30 p.m. on April 18.His testimony of their conversation was as follows:He said he represented 90 percent of the men in the plant and he said, "I hearyou are having some trouble down there, in fact," I'm not in chronological order,he said that prior to the 90 percent, he introduced himself as Mr. Hayes. saying,."Section8(b) (7) (B)reads asfollows:(b) It shall be an unfair labor practice for a labor organization or its agents-(ca(7) to picket or cause to be picketed, or threaten to picket or cause to bepicketed, any employer where an object thereof is forcing orrequiring an em-ployer to recognize or bargain with a labor organization as the representative ofhis employees, or forcing or requiring the employees of an employer to accept orselect such labor organization as their collective bargaining representative,unlesssuch labor organization is currently certified as ii'e representative of suchemployees:nr.(B) where within the preceding twelve months a valid election under sec-tion 9(c) of this Act has been conducted, or12 Orville Aldridge, Respondent's personnelmanager, testified that Hayes drove up nearthe gate about 9:30 or 10 a.m. on April 18 and talked to the men; that Hayes left and re-turned 15 or 20 minuteslater;and that the strikers then removed "on strike"signs fromthe trunkof Hayes' car.None of thestrikerswho were questioned about theorigin ofthe signs was ableto give testimony as to theirorigin which persuadedme thatI shouldnot credit Aldridge's testimony.Hayes was not calledto testify. NATIONAL PACKING COMPANY, INC.455"I hear you have a little trouble down there and I represent 90 percent of themen and they want me 'to negotiate with you for them." The plant was operat-ing that day and I didn't think he represented 90 percent of the men becausewe had a greater percentage in the plant than were outside. So I told themon that basis I couldn't negotiate with him and I said goodby.There is no basis for inferring that the strikers authorized, condoned, or were evenaware of this call by Hayes.Hayes also talked to Barnes, the assistant general manager, about representingRespondent's employees.This conversation was on the following day, April 19,and was in the presence of some of the strikers.According to Barnes' testimonyupon cross-examination, it does not appear that Hayes indicated to him that hewas seeking recognition of the Union as the collective-bargaining agent of Respond-ent's employees, but only that he wanted to aid the strikers in working out a settle-ment of their grievances.The record discloses that the strikers were looking toHayes, as an expert in labor relations, to aid them in working out something inwriting assuring them of the future raises they believed had been promised and asettlement of certain grievances.With respect to Hayes' call to Fryer, I believe that Hayes was attempting to capi-talize on the strike. In contrast, when Hayes talked to Barnes the next dayin thepresence of the strikers,he made no request for recognition of the Union or claim ofmajority representation.Undoubtedly, Hayes was attempting, by aiding the strikers,to ingratiate himself with the employees and strengthen the Union's future chances.of organizing Respondent's plant. In view of the circumstances in which the strikewas precipitated (which demonstrated that it was a spontaneous protest) and thelack of evidence that the strikers were requesting recognition of the Union, or thatthere was any dispute with respect to representation at the time, I find no basis forinferring that the strikers had, as an object of their picketing, the purpose of forcing.or requiring the Respondent to recognize or bargain with the Union, or of forcingor requiring employees to accept or select the Union as their collective-bargainingrepresentative.13Nor do I find that the strikers, by their strike and picketing in the course of it,.were attempting to force or require the Respondent to recognize and bargain withthem as a committee, or the employees to accept them, to act as the collective-bargaining representative of Respondent's employees within the meaning of Section8(b) (7) (B) of the Act. It does not appear they were seeking a continued collective-bargaining relationship with the Respondent, but only certain concessions withrespect to the terms and conditions of their employment.There is no basis for in-ferring that they claimed to have been selected as the bargaining representative ofa majority of the employees, or were attempting to obtain such selection.True,they sought to persuade the other employees to join ahem in the strike, but I canonly infer that it was for the purpose of adding further pressure upon Respondentto grant the concessions for which they were striking.Therefore, I conclude that the purpose of the picketing by the strikers did notinclude an object proscribed by Section 8(b)(7)(B) of the Act and, consequently,the picketing was not violative of said section.Respondent's Contentions as to MisconductRespondent, in also contending that certain of the strikers engaged in misconduct,does not take the position that they were discharged, or refused reinstatement, there-for, but that Respondent "would have been justified" in discharging them therefor.Since Respondent does not contend, and it cannot be concluded, that the employeeswere discharged and refused reinstatement for misconduct, it appears that Re-spondent's contention with respect to the acts of various strikers only raises the issueof whether said acts constituted misconduct of such a nature as to warrant with-holding from certain of the strikers the remedy usually prescribed for unlawfuldischarge and refusal to reinstate.14Essentially the issue raised by Respondent'scontentions and paragraph 13 of its answer is not whether Respondent "could have"discharged the strikers for engaging in picketing violative of Section 8(b)(7)(B)of the Act, or "could have" dischargedcertainof the strikers for their conduct onthe picket line, but whether their picketing or their conduct on the picket line madeIsThe . signs apparently bore such legends as "on strike" and information that theRespondent paid substandard wages.Neither the signs nor testimony as to representa-tions made on the picket line indicate that the strike was for organizational purposes.14I considered the same issue was raised with respect to the picketing.The allegationsin paragraph 13 of Respondent's answer clearly raises the issue as stated. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem "unemployable" by the Respondent, so as to excuse Respondent from the dutyof remedying the unlawful discharges.National FurnitureManufacturing Com-pany, Inc.,134 NLRB 834, 835. The tests frequently used in determining whetheran employee is "unemployable" are whether his conduct was so "flagrant as to renderhim unfit for further service," or "exceeded the animal exuberance and mutualharassment characteristic of strike situations." 15Before. considering ' he testimony referred to by Respondent with respect to theconduct of 14 of the strikers, it appears appropriate to note at this point that, evenassuming it were to be found that the picketing was violative of Section 8(b) (7) (B),of the Act, such activity, to my mind, would not make the strikers "unemployable"and warrant a finding that it would not effectuate the policy of the Act to orderthe usual remedy of reinstatement and backpay.In my opinion, no purpose would be served by )a necessarily lengthy analysis ofthe many decisions of the Board and the courts involving the effect of various acts ofmisconduct on issues relating to discharge and reinstatement, quite a few of which.have been cited in the briefs.For the most part, the holdings in each of these casesappear to depend on the circumstances peculiar to the particular case. Instead,I have stated what I consider the Board has laid down as the guiding principle.applicable to the facts and findings in this case, and consider herein below the con-duct of the strikers in light of said principle, i.e., whether or not the strikers' con-duct made them unemployable.In general, the acts of misconduct of the various strikers referred to by Respond-ent consist of statements to employees that they would be prevented from enteringthe plant, standing or walking in front of cars of employees and trucks so as to stopthem from proceeding into the plant, use of obscene language, and leaving perish-able products to spoil.Following is a consideration of the conduct 16 relied upon by Respondent withrespect to each striker (in alphabetical order) :Jack Boone:Boone was identified in a photograph .taken on April 19 as one ofthe men in front of a truck standing in the driveway leading into the plant.With-out more, I cannot rely on the photograph to establish whether Boone and theothers had prevented the truck from proceeding into the plant or were in the processof getting out of its way.Also, Boone was identified as one of several strikers who,by standing or walking in front of a car of a fellow employee, alternatively referredto in the record as Newsome or Nusom (hereinafter referred to as Newsome),prevented it from being driveninto the plant.I find that it has not been established that Boone's conduct was such as to makehim unemployable by Respondent.Gerald Bowman:On the night of April 18, Bowman told John Fotovitch, a fellowemployee, that there would be 25 or 30 pickets the next morning and that they werenot going to let anyone enter the plant.Further, in the afternoon of April 19,Bowman was also among those who stood or walked in front of Newsome's carin such ^a manner as to prevent the car from being driven into the plant.I find that, Bowman did not engage in conduct of such a nature as to make himunemployable by Respondent.Friends Burwell:Early on the morning of April 19, 1963, a number of strikerswere standing or walking in front of the gate of the plant when employee VernonGiles drove up to them.The estimates of Respondent's witnesses as to the numberof these strikers varied from as many as 12 to as few as 3. It appears that theywere deployed in such a manner as to prevent Giles from continuing through thegate.Burwell was identified as one of these strikers.Burwell was also identified as one of the strikers who were standing or walking infront of the gate when Art Moore, a supervisor, and Charles Finch, an employee,approached the gate in the former's car.Moore stormed the car, Finch got out ofit,and the strikers stepped aside to permit the automobile to be driven into the plant.Burwell said to Finch, "Ain't nobody went in yet and ain't nobody going in."Burwell was identified as.one of several strikers who were so. standing or walkingin the street leading to the plant as to require a Missouri Pacific truck to come to astop and then Burwell walked over to the side of the truck and talked to the driver.'bSee,e.g.,H. N. Thayer Company,99 NLRB 1122, 1133, and 115 NLRB 1591, 1596:Puerto RicoRayon Mills, Inc.,117 NLRB 1355, 1357.11Unlessotherwiseindicated,I find the conduct set forth to have been demonstrated bythe record, either because the testimony with regard thereto has not been contradicted, or,if contradicted, should be credited. NATIONAL PACKING COMPANY, INC.457In this instance the truck drove away.However, the record demonstrates that inother similar instances after a brief conversation between the driver and one or moreof the strikers, the truck proceeded into the plant without interference.There is noevidence of what was said to the truckdriver on any of the occasions.Respondent cites testimony of Naspa Schultz as to an incident in which he re-turned to the plant with his wife and children late on April 18 to get a billfold hehad left in the plant.However, no purpose would be served in going into the detailsof the incident since it is not clear from his testimony that Burwell was involved toan extent beyond being present at the scene.Respondent relies on a photograph taken on April 19 (of a scene in front of theplant in which Burwell is identified) as evidence that Burwell assisted in putting up a.cord or fishing line across the road.The record discloses that another striker didstring a line across the road. I cannot rely on the photograph to determine what,if anything, Burwell did with respect to the line.Finch testified that, at the end of the workday on April 18 when he was leavingthe plant, Burwell said to him, "I'll whip you or you'll whip me one, but you aren'tgoing to get in in the morning."Finch also testified that the next day Burwell,among others not identified, stated, after several cars went into the plant througha side gate (referred to in the record as the west gate), "They might get in butthey won't never get out, if they do we'll knock them windshields and everythingelse out of them cars when they come out."Paul Brown, an employee 19 years of age, testified that when he left the plant atthe end of the workday on April 18, Burwell told him that if he was planning ongoing into the plant the next morning, "you'd better bring your shotguns becausewe are going to fight." Burwell also told him that he did not want to "hit a littlekid," but that he would.Gary Coleman, an employee, testified that on the morning of April 18 Burwell toldhim that the men were going to walk out and he said, "I better go with them be-cause if I didn't go I was going to end up like I did last time."He further testified.that he understood that, by the "last time," Burwell was referring to an incidentshortly after the election when he (Coleman) was beaten by two employees afterthey asked him how he had voted. Burwell denied that he had threatened anybody,when testifying during the presentation of General Counsel's case, and was not re-called as a rebuttal witness. I do not credit this denial, and credit the above testi-mony of Finch, Brown, and Coleman.Although there is no showing that Burwell carried out any of his threats or en-gaged in violent action against person or property, I am of the opinion that the em-ployees whom he threatened could have reasonably believed the threats were serious-ly intended.In view of the grave nature of his threats and the number of them,I am of the opinion that he is unemployable by'Respondent.To my mind, his con-duct exceeded the limit of "animal exuberance" and rendered him "unfit for furtherservice with the Respondent."There is a likelihood that his threats engendered anantagonism which should not be brought to the kill floor of Respondent's plant.Jose Campos:He was identified as one of the strikers who were standing or walk-ing in front of the gate, on the morning of April 19, in such a manner as to requirea car approaching the gate to stop.He testified that, when Giles drove up to thepicket line that morning, the car struck him.Although there is conflict in the testi-mony as to whether he was struck, I credit his testimony as to this fact, for therecord demonstrates that, at the time, he exclaimed that he had been hit and registeredhis anger.This was a spontaneous reaction, not an afterthought.Although he didgo to the side door of Giles' car and say, "Let's get the son of a bitch out of there,"he was understandably provoked.The door was locked and Campos was pulledaway by a fellow striker.Campos made no further attempt at violent action.He was also identified by Jacobson as one of those standing or walking in front ofemployee Newsome's car which was stopped in the road leading to the plant.Headmitted walking in front of the car after Jacobson arrived.Campos stated to,Jacobson that Newsome and a fellow employee in the car would not be permitted to,go into the plant.I find that his conduct was not of such a nature as to make him unemployable byRespondent.Matias Campos:He was identified as one of the strikers who were walking orstanding in front of the gate when Giles approached it in his car.Further, althoughnot referred to by Respondent in its brief, Campos admitted to stringing a fishingline across the road leading to the plant, but it only remained there a brief period,and there is no evidence that it prevented the passage of any vehicle or person.Theline was raised to permit the passage of a truck, and he took it down when told todo so by a fellow striker. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDI find that his conduct was not of such a nature as to make him unemployableby Respondent.Ozzie Clayton:Clayton was identifiedas oneof those who were standing or walk-ing inthe street leading to the plant in such a manner as to cause a Missouri Pacifictruck to stop while Burwell went to the side of the truck and talked to the driver.17Also, William Watson testified, without contradiction, that, when he left the plant onApril 18, Clayton said to him and two other male employees, "You are my peopleand you won't come out" and called them "a bunch of dirty, black[an obscene phrase]." I am. certain that obscenities are not infrequently employed bypackinghouse workers and that the name calling had no significant effect on Watsonor the other two employees.I find that Clayton's conduct was not of such a nature as to make him unem-ployable by Respondent.Jerry Dubach:Dubach told Raymond Harrison, a fellow employee, on April 18,that the employees "would not be able to work the next day because they would beon strike and they wouldn't let us [nonstrikers] pass through the picket line."Dubach made similar statements to employees Donald Carins and Giles the same day.Although the statements can be construed as an implied threat, it does not appear tobe of such a nature as to warrant the inference that Dubach was threatening toinflictbodily harm upon any employee who attempted to enter the plant. In myopinion, it is within the limit of "animal exuberance and mutual harassment charac-teristic of strikesituations."Dubach was also identified as one of the strikers standing or walking in front ofthe gate on the morning of April 19 in such a manner as would prevent a car fromproceeding through the gate.I find that Dubach did not engage in conduct of such a nature as to make himunemployable by Respondent.Frank Epsom and Phillip Gomez:Epsom and Gomez were identified among theseveral strikers who stood or walked in the street leading into the plant in such amanner as to cause a Missouri Pacific truck to stop."'I find that neither Dubach nor Gomez engaged in conduct of such a nature as tomake them unemployable by Respondent.Bert Hubbard:On April 19 Hubbard said to Naspa Schultz that no one was goingto get into the plant that day and when Schultz said that a man could get in "if hewanted in bad enough," Schultz answered that he "would like to see him try."At the most, this is an implied threat which, to my mind, does not exceed the limit,of "animal exuberance and mutual harassment characteristic of strike situations." Ifind that Hubbard's conduct was not of such a nature as to make him unemployableby Respondent.Gerald Peterson:Itwas stipulated that Peterson was discharged from prison onDecember 17, 1955, after serving a 3-year term for larceny, and that from 1956 toOctober 19, 1962, he served 6 years of a 10-year sentence for burglary.Petersonconcealed these facts from Respondent by indicating, in his application for employ-ment, that he lived for the preceding 12 years at the address in which he was resid-ing at the time of application, that he was self-employed as a farmer from 1953 toFebruary 1961, and was employed as a maintenance worker in a dairy for 2 monthsthereafter at a salary of $250 a month. In view of these circumstances, I find thatitwould not be appropriate to order reinstatement and backpay as a remedy for hisunlawful discharge,sinceitappears reasonable to assume that Respondent wouldnot have hired him, or retained him in its employ, if he had given truthful informa-tion.Southern Airways Company,124 NLRB 749, 752-753.Respondent did notlearn about his criminal record until April 19, 1963.In view of the above finding, no purpose would be served in setting forth in detailthe testimony as to his conduct on the picket line. It appears that, among otherthings, he stated to employee James Collins on April 18 that if he worked thenext day there was no telling what would happen to his wife and children, and, onApril 19, he placed his foot near the tire of Newsome's car and told Jacobson,who was at the wheel, that he would have to run over his foot in order to drive thecar into the plant.JosephRuizand Clarence Stansbery:Both of these men worked in the offal depart-ment of Respondent's plant. It appears what when they walked out on the morningof April 18 there were products (of a value of $2,000) which required processing,work that they ordinarily did. It also appears that the products would have spoiled14Theincident isalso set forth hereinabove in the consideration of Burwell's conduct.18This incident was also referred to hereinabove'in the consideration of the conduct ofBurwell and Clayton. NATIONAL PACKING COMPANY, INC.459if they had not been processed by other employees in the department.Respondent,in its brief, cites cases which hold, as stated by Respondent, that "if a work stoppageis deliberately timed to cause maximum damage, those engaging in such work stop-page are not engaged in protected activity and are subject to discharge." It is clearthat the strike in this case was not"deliberately timed"to cause damage, but on thecontrary was a spontaneous reaction of the strikers to the failure to get a raise theybelieved had been promised.19Therefore, the principle set forth by Respondentis not applicable to the circumstances of this case.Further with respect to Stansbery, he was identified as one of the strikers walk-ing or standing in front of Giles' automobile when Giles drove up to the gate on themorning of April 19.Also, on that morning, he parked his car across the side gateto the plant, in such a manner as to prevent cars from driving through it.Theside gate (or west gate) was normally kept locked and not used, but was used thatmorning by some of the employees instead of the main gate through which they.ordinarily entered the plant.Ostensibly Stansbery's purpose was to block the sidegate. which he succeeded in doing until required by the police to move his car.There is no showing that Stansbery's attempt to block the side gate interfered withthe operations of Respondent's plant.I find that neither Ruiz nor Stansbery engaged in misconduct of such a nature asto make them unemployable by Respondent.ChesterWiener:Wimer was identified as one of the strikers standing or walkingin front of the gate when Giles drove up to it on the morning of April 19.I find that Wimer did not engage in conduct of such a nature as to make him un-employable by Respondent.The finding that the conduct in which 12 of the above strikers engaged did not.make them unemployable should not be considered as condonation of such conduct.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among the.several States, and tend to lead to labor disputes burdening and obstructing commerce:and the free flow thereof.IV.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, I.shall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act. In view of Respondent'sdiscriminatory discharge of 19 employees, it would appear that the issuance of a broadorder is warranted.Having found that Respondent discriminatorily discharged 19 °mployees, I shallrecommend that it offer to all of them, except Friends Burwell and Gerald Peterson,immediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their former rights and privileges.For the reasons stated here-'inabove I arm of the opinion that it would not effectuate the policy of the Act to require such a remedy with respect to Burwell and Peterson or to order backpay forthem.It will be further recommended that Respondent make each of said employees, ex-cept Burwell and Peterson, whole for any loss of pay suffered by reason of the dis-,crimination against them by payment to them of a sum of money equal to the amountof wages they would have earned, but for said discrimination, from the earliest datefound hereinabove in which said employee made a request for reinstatement 20 to the19It is noted that, before they went on strike, the employees on the kill for finishedprocessing the cattle that had already been slaughtered.20 Their names and the date applicable to each of them are as follows:Jose Campos -------------- April 22, 1903Tony Garcia_____________ May 18Matias Campos -----------April 22PhillipGomez ------------ May 1SOzzie Clayton ------------April 22Teley Jones______________ May ISBertHubbard ------------April 22Joseph Ruiz______________ May 18JohnRios_______________April 22Victor Simmons----------- May 18JackBoone______________May 18ClarenceStansbery_--____ May 18Gerald Bowman__________May 18Bob Summoner----------- May 18Jerry Dubach_____________Frank Epsom_____________May 18May 18ChesterWimer----------- May 18 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate he is offered reinstatement, together with interest thereon, as provided below,and that the loss of pay be computed in accordance with the formula and methodprescribed by the Board in F.W. Woolworth Company,90.NLRB 289.GeneralCounsel requested that interest be allowed on the backpay award, and, as indicated,I find that the requirement of the payment of interest would be appropriate.IsisPlumbing & Heating Co.,138 NLRB 716. The interest payable, as stated above,shall be computed at the rate of 6 percent per annum on the amount due in eachinstance for each calendar quarter (under theWoolworthformula) beginning withthe end of the first calendar quarter and continuing for each succeeding calendarquarter until payment of such amount is properly made.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is,an employer engaged in commerce within .the meaning of the Act.2.Respondent, through John Fryer on November 30, 1962, and through JohnBarnes on April 18, 1963, did threaten its employees with economic reprisal inviolation of Section 8(a) (1) of the Act.3.Respondent, in violation of Section 8(a)(1) of the Act, discharged 19 of itsemployees and refused to reinstate them because of their concerted activity.4.The allegations in the complaint of violations of the Act, other than thoseviolations found in paragraphs 2 and 3, above, have not been sustained.RECOMMENDED ORDERUpon the entire record herein, and pursuant to Section 10(c) of the Act, as,amended, it is recommended that Respondent, National Packing Company, Inc., its.officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging activities of its employees protected under Section 7 of the-Act by discharging any of its employees, or in any other manner discriminatingagainst any employee or applicant for employment in regard to their hire or tenureof employment, or any term or condition thereof, because of their protected activities.(b)Threatening any of its employees with economic reprisal should they engagein any activity protected under the Act.(c) In anyother manner interferingwith, restraining or coercing employees orapplicants for employment in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively through representatives,of their own choosing, to engage in concerted activities for the purpose of collective-bargaining or other mutual aid or protection, or to refrain from any or all such,activities.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a)Offer immediate sand full reinstatement to their former or substantially equiv.alent positions, without prejudice to their seniority or other rights and privileges,to the following named individuals:Jose CamposGerald BowmanTeley JonesMatias CamposJerry DubachJoseph RuizOzzie ClaytonChester WimerVictor SimmonsBert HubbardFrank EpsomClarence StansberyJohn RiosTony GarciaBob SummonerJack BoonePhillip Gomez(b)Make said above-named individuals whole for losses suffered as a result ofthe Respondent's discrimination against them, together with interest thereon at 6percent per annum, as provided in the section entitled "The Remedy." It shall alsopreserve, and, upon request, make available to the Board or its agents, for examina-tion and copying., all payroll records, social security payment records, timecards, per-sonnel records and reports, and all other records relevant to a determination of the:amount of backpay due under the terms of this Recommended Order. NATIONAL PACKING COMPANY, INC.461.(c) Post at its plant in Kansas City, Kansas, copies of the attached noticeanarked "Appendix." 21Copies of said notice, to be furnished by the RegionalDirector for the Seventeenth Region, shall, after being duly signed by Respondent'srepresentative, be posted by it immediately upon receipt thereof, and be maintainedby it for at least 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees and applicants for employment are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20 days from receipt of thisDecision, what steps Respondent has taken to comply herewith.22"In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by a,decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."= In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage our employees from engaging in any activity pro-tected under the Act, by discriminating against them in regard to their hire ortenure of employment, or in regard to any term or condition of employment.WE WILL NOT threaten our employees with economic reprisal if they should,engage in any activity protected under the Act.WE WILL NOT inanyother manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all such activities.WE WILL offer to the individuals named herein below reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and we will make them whole for any loss of paysuffered as a result of our discrimination against them.Jose CamposGerald BowmanTeley JonesMatias CamposJerry DubachJoseph RuizOzzie ClaytonChester WimerVictor SimmonsBert HubbardFrank EpsomClarence StansberyJohn RiosTony GarciaBob SummonerJackBoonePhillip GomezNATIONAL PACKING COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing ,and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Balti-more 1-7000, Extension 731, if they have any question concerning this notice orcompliance with its provisions.